Jenkins, P. J.
Under the rulings in Georgia Paper Stock Co. v. State Tax Board, 174 Ga. 816 (164 S. E. 197), and Norman v. Knight, 45 Ga. App. 760 (165 S. E. 899), the plaintiff in the instant case, who was seeking a refund of taxes paid under the Georgia sales-tax act of 1929, was a person preparing commodities for sale, and consequently was chargeable with one half of one mill tax under section 3 of that act. The trial judge erred in holding to the contrary.

Judgment reversed.


Stephens and Sutton, JJ., concur.

Jones, Fuller, Bussell & Clapp, Hyman M. Morris, for plaintiffs.
George M. Napier, attorney-general, T. B. Gress, L. S. Camp, C. N. Davie, J. F. Kemp, J. A. Smith, B. C. Norman, P. H. Doyal, for defendants.